Exhibit 4.4 CSX TRANSPORTATION, INC., as Issuer CSX CORPORATION, as Guarantor AND THE BANK OF NEW YORK TRUST COMPANY, N.A.,Trustee FIRST SUPPLEMENTAL INDENTURE Dated as of December 13, 2007 6.251% Secured Equipment Notes due 2023 FIRST SUPPLEMENTAL INDENTURE dated as of December 13, 2007 among CSX Transportation, Inc., a Virginia corporation (the “Company”), CSX Corporation, a Virginia corporation (the “Guarantor”), and The Bank of New York Trust Company, N.A., a national banking association, Trustee (the “Trustee”). RECITALS OF THE COMPANY WHEREAS, the Company has heretofore executed and delivered to the Trustee a certain indenture, dated as of December 13, 2007 (such indenture being herein referred to as the “Base Indenture”; the Base Indenture, as supplemented hereby, is herein called the “Indenture”), pursuant to which one or more series of debentures, notes or other evidences of indebtedness of the Company (herein called the “Securities”), may be issued from time to time; WHEREAS, Sections 901(4), 901(10) and 901(11) of the Base Indenture provide that the Company, when authorized by a Board Resolution, the Guarantor and the Trustee may at any time and from time to time enter into one or more indentures supplemental to the Base Indenture for the purpose, among other things, of (i)establishing the form or terms ofSecurities of any series and any related coupons as permitted by Sections 201 and 301 of the Base Indenture, (ii) securing the Securities and (iii) issuing a Guarantee with respect to the Securities of any series; WHEREAS, the Company desires to issue and has duly authorized the execution and delivery of this first supplemental indenture (the “First Supplemental Indenture”) to provide for the issuance of a series of securities to be designated the 6.251% Secured Equipment Notes due 2023 (the “Equipment Notes”), to be guaranteed as to the payment of principal, premium and interest by the Guarantor; WHEREAS, the Guarantor has duly authorized the execution and delivery of this First Supplemental Indenture as guarantor of the Equipment Notes, and Guarantor has done all things necessary to make the Guarantee, when the Securities are executed by the Company and authenticated and delivered by the Trustee and duly issued by the Company, the valid obligations of Guarantor as hereinafter provided; WHEREAS, the Company and the Guarantor, pursuant to the foregoing authority, propose in and by this First Supplemental Indenture to amend and supplement the Base Indenture to, among other things, provide for (i) the issuance by the Company of the Equipment Notes, (ii) the guarantee by the Guarantor of the Company’s obligations in respect of the Equipment Notes and under the Indenture, and (iii) the assignment, mortgage and pledge by the Company to the Trustee, as part of the Indenture Estate hereunder, among other things, of, and the grant of a security interest in, all of the Company’s right, title and interest in and to the Items of Equipment, in accordance with the terms hereof, in trust, as security for, among other things, the Company’s obligations to the Holders of the Equipment Notes for the equal and ratable benefit of such Holders; WHEREAS, the Company and the Guarantor propose to make the terms, provisions and conditions of this First Supplemental Indenture applicable to the issuance of the Equipment Notes; and WHEREAS, all things necessary to make this First Supplemental Indenture a valid agreement of the Company, the Guarantor and the Trustee and a valid amendment of and supplement to the Base Indenture have been done. 1 GRANTING CLAUSE NOW, THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH that, to secure the prompt payment of the principal of and interest and premium, if any, on and all other amounts due with respect to, the Equipment Notes from time to time outstanding hereunder and the performance and observance by the Company of all the agreements, covenants and provisions herein and in the Equipment Notes all for the benefit of the Holders of the Equipment Notes, and for the uses and purposes and subject to the terms and provisions hereof, and in consideration of the premises and of the covenants herein contained, the Company does hereby sell, assign, transfer, convey, mortgage, pledge and confirm unto the Trustee, its successors and assigns, for the security and benefit of the Holders of the Equipment Notes from time to time, a first priority security interest in and mortgage lien on all right, title and interest of the Company in and to the following described property, rights, interests and privileges (which collectively, including all property hereafter specifically subjected to the Lien of this Indenture by any instrument supplemental hereto, being herein called the “Indenture Estate”), to wit: a.all Items of Equipment including, without limitation, all additions, alterations or modifications thereto or replacements of any part thereof, whenever made or performed or acquired and all other items of tangible personal property of any kind acquired by the Company in connection with the acquisition of the Items of Equipment, in each case whether acquired at the time of acquisition of the Items of Equipment or thereafter acquired pursuant to this Indenture or otherwise; b.all monies and securities now or hereafter paid or deposited or required to be paid or deposited with the Trustee pursuant to any provision of this Indenture, or required to be held by the Trustee hereunder or thereunder; and c.all right, title and interest of the Company in and to all proceeds, rents, issues, profits, products, revenues and other income, from and on account of the property, rights and privileges subjected or required to be subjected to the Lien of this Indenture. TO HAVE AND TO HOLD all and singular the aforesaid property unto the Trustee, its successors and assigns, in trust for the benefit and security of the Holders of the Equipment Notes from time to time, without any priority of any one Equipment Note over any other Equipment Note, and for the uses and purposes, and subject to the terms and provisions, set forth in this First Supplemental Indenture. UPON CONDITION that, unless and until an Event of Default shall have occurred and be continuing, the Company shall be permitted, to the exclusion of the Trustee and all other persons, to possess and use the Indenture Estate and exercise all rights with respect thereto. It is expressly agreed that anything herein contained to the contrary notwithstanding, the Company shall remain liable under each of the Operative Documents to which it is a party to perform all of the obligations, if any, assumed by it thereunder, all in accordance with and pursuant to the terms and provisions thereof, and the Trustee and the Holders shall have no obligation or liability under any of the Operative Documents to which the Company is a party by reason of or arising out of this assignment, nor shall the Trustee or the Holders of Equipment Notes be required or obligated in any manner to perform or fulfill any obligations of the Company under or pursuant to any of the Operative Documents to which the Company is a party or, except as herein expressly provided, to make any payment, or to make any inquiry as to the nature or sufficiency of any payment received by it, or present or file any claim, or take any action to collect or enforce the payment of any amounts which may have been assigned to it or to which it may be entitled at any time or times. 2 The Company does hereby constitute the Trustee the true and lawful attorney of the Company, irrevocably, with full power (in the name of the Company or otherwise) to ask, require, demand, receive, compound and give acquittance for any and all money and claims for money due and to become due to the Company which are part of the Indenture Estate, to endorse any checks or other instruments or orders in connection therewith and to file any notices or claims or take any action or institute any proceedings which the Trustee may deem to be necessary or advisable in the premises to enable the Trustee to fulfill its duties under the Indenture. The Company agrees that at any time and from time to time, the Company will promptly and duly execute, deliver and file or cause to be executed, delivered and filed any and all such further instruments and documents as may be necessary or as the Trustee may reasonably request in order to obtain the full benefits of this assignment and of the rights and powers herein granted. The Company does hereby warrant and represent that it has not assigned or pledged, and hereby covenants that it will not assign or pledge, so long as the assignment hereunder shall remain in effect, any of its right, title or interest hereby assigned to anyone other than the Trustee and that it will not, except as provided in or permitted by this Indenture, accept any payment constituting part of the Indenture Estate or enter into an agreement amending or supplementing any of the Operative Documents, execute any waiver or modification of, or consent under the terms of any of the Operative Documents, settle or compromise any claim arising under any of the Operative Documents, or submit or consent to the submission of any dispute, difference or other matter arising under or in respect of any of the Operative Documents to arbitration thereunder. NOW, THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Equipment Notes by the Holders thereof and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is mutually covenanted and agreed as follows: ARTICLE ONE RELATION TO INDENTURE; DEFINITIONS Section 1.1Definitions.For all purposes of this First Supplemental Indenture: (a)Capitalized terms used herein without definition shall have the meanings specified in the Base Indenture, unless otherwise defined in this First Supplemental Indenture, in which case definitions set forth in this First Supplemental Indenture shall govern; and (b)The terms “herein,” “hereof,” “hereunder” and other words of similar import refer to this First Supplemental Indenture. (c)All references herein to Articles and Sections, unless otherwise specified, refer to the corresponding Articles and Sections of this First Supplemental Indenture; and (d)All other terms used in this First Supplemental Indenture, which are defined in the Trust Indenture Act or which are by reference therein defined in the Securities Act (except as herein otherwise expressly provided or unless the context otherwise requires) shall have the meanings assigned to such terms in said Trust Indenture Act and in said Securities Act as in force at the date of the execution of this First Supplemental Indenture. 3 “Affected Item of Equipment” shall have the meaning specified in Section 4.1(a) hereof. “Applicable Laws” shall mean all applicable laws (foreign or domestic), treaties, judgments, decrees, injunctions, writs and orders of any court, governmental agency or authority and rules, regulations, orders, directives, licenses and permits of (i) any Federal, state or local governmental body, instrumentality, agency or authority, including all rules and regulations of the United States Department of Transportation, the Federal Railroad Administration (including the Federal Railroad Administration Railroad Freight Car Safety Standards) and the STB and (ii) the Association of American Railroads (including the then applicable Interchange Rules and Supplements thereto of the Mechanical Division, Association of American Railroads). “Applicable Percentage” shall have the meaning specified in Section 4.1(a) hereof. “Bankruptcy Code” shall mean the United States Bankruptcy Reform Act of 1978, as amended from time to time, 11 U.S.C. § 101 et seq. “Bill of Sale” shall mean, with respect to any Item of Equipment, a full warranty bill of sale executed by the manufacturer thereof in favor of the Company for such Item of Equipment, or by the manufacturer thereof in favor of the first owner of such Item of Equipment who shall thereafter have executed such a Bill of Sale in favor of the Company. “Casualty Occurrence” shall mean any occurrence specified in Section 5.2 to be a Casualty Occurrence. “Closing Date” shall mean December 13, 2007. “Depositary” shall have the meaning specified in Section 3.8 hereof. “Equipment” shall mean collectively railroad equipment described in Schedule A hereto and in any supplement hereto as applicable, together with any and all accessions, additions, improvements and replacements from time to time incorporated or installed in any item thereof which are subject to the Lien of the Indenture. “Equipment Group” shall mean, (a) with respect to each Item of Equipment, the “Group” to which such Item of Equipment belongs as specified in Schedule A to this First Supplemental Indenture, and (b) with respect to any Item of Equipment subjected to the Lien of the Indenture pursuant to Section5.2 or 5.4 hereof in substitution for an Item of Equipment that shall have suffered a Casualty Occurrence or shall have become worn out or unsuitable for use, the Equipment Group of the Item of Equipment for which substitution shall then be made. “Equipment Group Redemption Amount” shall have the meaning specified in Section 4.1(a) hereof. “Federal Funds” shall mean unsecured loans of reserve balances at Federal Reserve Banks that depository institutions make to one another on an overnight basis. “Global Note” shall have the meaning specified in Section 3.8 hereof. “Guarantee” means the guarantee of the Equipment Notes by Guarantor pursuant to ArticleNine hereof. 4 “Guarantor” has the meaning specified in the first paragraph of this First Supplemental Indenture and includes any successor to Guarantor. “Indenture Estate” shall have the meaning specified in the Granting Clause of this First Supplemental Indenture. “Item of Equipment” shall mean each unit of Equipment then subject to the Lien of the Indenture. “Maturity Date” shall have the meaning specified in Section 3.4 hereof. “Memorandum of Indenture” shall mean a Memorandum of Indenture substantially in the form attached as Exhibit B hereto. “Memorandum of Supplemental Indenture” shall mean a Memorandum of Supplemental Indenture substantially in the form attached as Exhibit C hereto. “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto. “Operative Documents” shall mean each of the Indenture and each Bill of Sale. “Released Item of Equipment” shall have the meaning specified in Section 4.1(b) hereof. “Replacement Funds” shall mean any moneys specified in Section5.4 hereof to be Replacement Funds. “Replacement Unit” shall have the meaning specified in Section5.2(b) hereof. “S&P” shall mean Standard & Poor’s Ratings Services or any successor thereto. “Specified Investments” shall mean (a) direct obligations of the United States of America and agencies thereof for which the full faith and credit of the United States is pledged, (b) obligations fully guaranteed by the United States of America, (c) certificates of deposit issued by, or bankers’ acceptances of, or time deposits with, any bank, trust company or national banking association incorporated or doing business under the laws of the United States of America or one of the States thereof having combined capital and surplus and retained earnings of at least five hundred million dollars ($500,000,000) (including the Trustee if such conditions are met), (d) commercial paper of companies (which may include the Company or the Guarantor), banks, trust companies or national banking associations incorporated or doing business under the laws of the United States of America or one of the States thereof and in each case having a rating assigned to such commercial paper by Standard & Poor’s Ratings Services, a division of the McGraw Hill Companies Inc. or Moody’s Investors Service, Inc. or, if neither such organization shall rate such commercial paper at any time, by any nationally recognized rating organization in the United States of America) equal to the highest rating assigned by such organization, (e) purchase agreements with any financial institution having a combined capital and surplus of at least seven hundred fifty million dollars ($750,000,000) fully collateralized by obligations of the type described in clauses (a) through (d) above and (f) money market funds having a rating in the highest investment category granted thereto by a recognized credit rating agency at the time of acquisition, including any fund for which the Trustee or an Affiliate of the Trustee serves as an investment advisor, administrator, shareholder servicing agent, custodian or subcustodian, notwithstanding that (i) the Trustee or an Affiliate of the Trustee charges and collects fees and expenses from such funds for services rendered (provided that such charges, fees and expenses are on terms consistent with terms negotiated at arm’s length) and (ii) the Trustee charges and collects fees and expenses for services rendered pursuant to the Indenture; provided that if all of the above investments are unavailable, the entire amount to be invested may be used to purchase Federal Funds from an entity described in (c) above; and provided further that no investment shall be eligible as a “Specified Investment” unless the final maturity or date of return of such investment is 91 days or less from the date of purchase thereof. 5 “STB” shall mean the Surface Transportation Board of the United States Department of Transportation and any agency or instrumentality of the United States government succeeding to its functions. ARTICLE TWO SCOPES OF APPLICABILITY Section 2.1Applicability of This First Supplemental Indenture.Except as otherwise provided herein, the provisions of this First Supplemental Indenture shall be applicable, and the Base Indenture is hereby amended and supplemented as specified herein, solely with respect to the Equipment Notes and not with respect to any other series of Securities to be issued under the Base Indenture, unless such series of Securities is being issued after the date hereof and reference the applicability of this First Supplemental Indenture in the Officers’ Certificate pursuant to Section 301 of the Base Indenture which establishes the terms of such series. Section 2.2Applicability of Base Indenture.Except as otherwise provided herein, the Equipment Notes shall be subject to the provisions of the Base Indenture. Section 2.3First Supplemental Indenture Shall Govern.In the event of a conflict between any provisions of the Base Indenture and this First Supplemental Indenture, the relevant provision or provisions of this First Supplemental Indenture shall govern. ARTICLE THREE GENERAL TERMS AND CONDITIONS OF THE NOTES There is hereby established a series of Securities pursuant to the Indenture with the following terms: Section 3.1Title of the Securities.The series of Securities shall be designated the 6.251% Secured Equipment Notes due 2023. Section 3.2Form of Equipment Notes.The Equipment Notes and Trustee’s certificate of authentication to be borne by such Equipment Notes shall be substantially in the form set forth in Exhibit A hereto. Section 3.3Aggregate Principal Amount.The Equipment Notes will be initially issued in an aggregate principal amount of $380,821,000, payable in installments as set forth in the form of Equipment Notes attached hereto as Exhibit A. Section 3.4Maturity Date.The date on which the Equipment Notes shall mature is January 15, 2023 (the “Maturity Date”). Section 3.5Interest.The Equipment Notes will bear interest from the Closing Date, or from the most recent interest payment date to which interest has been paid or duly provided for, at a rate of 6.251% per annum, payable semi-annually on January 15 and July 15 of each year, commencing July 15, 2008.The Regular Record Date for interest payable on any Equipment Note is the close of business on the January 1 or July 1 immediately preceding the applicable Interest Payment Date, whether or not that day is a Business Day. The Company will compute interest on the basis of a 360-day year consisting of twelve 30-day months. 6 Section 3.6Application of Payments to Principal Amount and Interest.Except after the occurrence and during the continuance of an Event of Default, in the case of each Equipment Note, each payment of principal thereof and premium, if any, and interest thereon shall be applied, first, to the payment of accrued but unpaid interest on such Equipment Note then due thereunder (as well as any interest on any overdue principal amount) and (to the extent permitted by law) any overdue premium, if any, any overdue interest and any other overdue amounts thereunder to the date of such payment, second, to the payment of any premium then due thereon, and third, to the payment of the principal amount of such Equipment Note then due thereunder. Section 3.7Issuance Price.The purchase price to be paid to the Company for the sale of the Equipment Notes pursuant to the terms of the Underwriting Agreement, dated December 10, 2007, among the Company, the Guarantor and Morgan Stanley & Co. Incorporated and Citigroup Global Markets Inc., as Representatives of the several Underwriters named in Schedule II thereto, shall be 99.35% of the principal amount of the Equipment Notes. Section 3.8Global Notes.The Equipment Notes will be represented by one or more Registered Securities in permanent global form without Coupons (the “Global Note”).Each beneficial interest in a Global Note is referred to as a book-entry Equipment Note.Each Global Note representing book-entry Equipment Notes will be deposited with the Trustee, as custodian for, and registered in the name of, a nominee of The Depository Trust Company, as depositary, located in the Borough of Manhattan, The City of New York (the “Depositary”).A Holder may register the transfer of, or exchange, the Global Note in accordance with the Indenture and the Equipment Notes. Section 3.9Authorized Denominations.The Equipment Notes shall be issuable in denominations of $2,000 and integral multiples of $1,000 in excess thereof. Section 3.10Release of Property.With respect to each Item of Equipment, this Indenture shall terminate without further action and this Indenture shall be of no further force or effect upon the earliest to occur of (i) the release of such Item of Equipment from the Lien of this Indenture by the Trustee pursuant to Section 4.1(a), 4.1(b), 5.2(b) or 5.4, (ii) the payment in full of the principal amount of, interest and any premium on, all Equipment Notes outstanding hereunder and all other sums payable to the Trustee and the Holders of the Equipment Notes hereunder and under such Equipment Notes, and (iii) the date on which all conditions to the defeasance of the Equipment Notes under Section402 of the Base Indenture are satisfied.The Trustee shall, upon the written request and at the expense of the Company, execute and deliver to the Person(s) specified by the Company, a release (in due form for recording) substantially in the form set forth in ExhibitD hereof furnished by the Company or such Person(s) to the Trustee, releasing the appropriate Items of Equipment from the Lien of this Indenture. Section 3.11Defeasance and Covenant Defeasance. (a)Defeasance. (1)Pursuant to Section 301 of the Base Indenture, the Equipment Notes shall be subject to defeasance pursuant to Section 402(2) of the Base Indenture subject to Section 3.11(a)(2) hereof. 7 (2)In addition to the conditions to be satisfied prior to effecting a defeasance pursuant to Section 402(2) of the Base Indenture that are set forth in Section 402(4) of the Base Indenture, the Company shall not effect a defeasance of the Equipment Notes unless the Company first delivers to the Trustee a letter from each of Moody’s and S&P stating that immediately after giving effect to such defeasance its ratings of the Equipment Notes will not be withdrawn, suspended or reduced from the ratings in effect immediately before such defeasance. (b)Covenant Defeasance.Pursuant to Section 301 of the Base Indenture and for the avoidance of doubt, the Equipment Notes shall not be subject to covenant defeasance pursuant to Section 402(3) of the Base Indenture. ARTICLE FOUR REDEMPTION Section 4.1Equipment Notes Subject to Redemption.The Equipment Notes shall, in the manner specified and subject to the provisions set forth in this Article Four, be redeemable as follows: (a)Redemption upon Casualty Occurrence or Obsolescence.Each Equipment Note shall be redeemed in part following (i)a Casualty Occurrence with respect to an Item of Equipment if such Item of Equipment is not replaced pursuant to Section 5.2(b) hereof or (ii)the occurrence of an event described in the first paragraph of Section5.4 hereof with respect to an Item of Equipment upon a Company Request if such Item of Equipment is not replaced pursuant to Section5.4 hereof (each Item of Equipment described in clause(i) or(ii), an “Affected Item of Equipment”), on the date payment in cash is required pursuant to Section5.2 or Section5.4 hereof, at a redemption price equal to the sum of (1)as to principal thereof, an amount equal to the sum of the Equipment Group Redemption Amounts for all Equipment Groups to which the Affected Items of Equipment belong, and (2)as to interest, the interest accrued and unpaid in respect of the principal amount to be redeemed pursuant to clause(1) above on the date of such redemption. Any redemption resulting from a Casualty Occurrence shall not require the payment of any premium.Any redemption resulting from the occurrence of an event described in the first paragraph of Section5.4 hereof shall require the payment of premium, if any, in the amount specified in Section4.2 hereof. “Equipment Group Redemption Amount” means, for any Equipment Group, the product derived by multiplying (x)the Applicable Percentage (as defined below) for such Equipment Group by (y)the sum of the portions of the remaining scheduled installments of principal attributable to the Equipment Group (the portions of the scheduled principal installments attributable to each Equipment Group as of the Closing Date are set forth in ScheduleB hereto). “Applicable Percentage” means, for any Equipment Group in the case of any partial redemption of the Equipment Notes, the quotient derived by dividing (x) the number of Affected Items of Equipment, in the case of partial redemption pursuant to Section 4.1(a), or Released Items of Equipment, in the case of partial redemption pursuant to Section 4.1(b), belonging to such Equipment Group by (y) the total number of Items of Equipment belonging to such Equipment Group on the Closing Date. The scheduled installment of principal on the Equipment Notes (which as of the Closing Date are set forth in Schedule A to the Equipment Note, as such Schedule A may be replaced from time to time pursuant to the immediately following paragraph) on each payment date occurring after a redemption pursuant to this Section 4.1 shall be reduced by the sum for all Equipment Groups to which an Affected Item of Equipment belongs of the products of (w) the Applicable Percentage for each such Equipment Group multiplied by (x) the portion of such scheduled installment of principal for such payment date attributable to such Equipment Group (which as of the Closing Date is set forth in Schedule B hereto). 8 In the event of any redemption of Equipment Notes pursuant to this Section 4.1(a) or Section 4.1(b) below, the Company shall provide the Trustee with an Officers’ Certificate calculating (i) the Applicable Percentage for each affected Equipment Group, (ii) the Equipment Group Redemption Amount for each affected Equipment Group, (iii) the total principal amount of Equipment Notes to be redeemed and (iv) the amounts of the scheduled principal installments to be reduced (and the payment dates affected) as a result of the redemption and attaching a revised schedule of remaining principal installments and pool factors, which revised Schedule shall replace Schedule A to the Equipment Note as then in effect, and the Trustee will be entitled to rely on such Officers’ Certificate. Upon the redemption of any Equipment Notes pursuant to this Section 4.1(a) as the result of a Casualty Occurence, the Trustee shall, in accordance with Section 3.10, release from the Lien of the Indenture the Affected Items of Equipment in respect of which such Casualty Occurrence has occurred and specified by the Company in the Officers’ Certificate delivered pursuant to the first sentence of Section 5.2(b), and the Trustee shall execute and deliver all documents reasonably requested by the Company to effect and evidence such release. (b)Optional Redemption.Equipment Notes may be redeemed in whole or in part upon a Company Request at any time on a date selected by the Company at a redemption price equal to the unpaid principal amount thereof together with accrued and unpaid interest thereon to the date of such redemption, plus premium in the amount specified in Section 4.2 hereof, if any, applicable in respect of the principal amount to be redeemed. If the Equipment Notes are redeemed in part pursuant to this Section4.1(b), the Company shall specify in a Company Order the Items of Equipment to be released from the Lien of the Indenture upon consummation of such redemption (each such Item of Equipment, a “Released Item of Equipment”) and the principal amount of the Equipment Notes to be redeemed shall be the aggregate Equipment Group Redemption Amount for the Equipment Groups to which such Released Items of Equipment belong.The scheduled installment of principal on the Equipment Notes shall be reduced as set forth above in Section 4.1(a) as if the Released Items of Equipment had suffered a Casualty Occurrence. Upon the redemption of any Equipment Notes pursuant to this Section4.1(b), the Trustee shall, in accordance with Section 3.10, release from the Lien of the Indenture the Released Items of Equipment specified by the Company in the Company Order delivered pursuant to the preceding paragraph, and the Trustee shall execute and deliver all documents reasonably requested by the Company to effect and evidence such release. Section 4.2Premium.To the extent premium is payable with respect to the principal amount of any Equipment Notes to be redeemed pursuant to Section 4.1 hereof, such premium shall be equal to the amount that an independent investment banking institution of national standing appointed by the Company determines as of the third Business Day prior to the date for such redemption to equal the excess, if any, of (i)the sum of the present values of all the remaining scheduled payments of principal to be reduced in connection with such redemption and interest that would be payable on such principal to be reduced from (but not including) such date for redemption to the applicable payment date discounted semiannually on each January 15 and July 15, at a rate equal to the “Treasury Rate” (as defined below) plus 35 basis points, based on a 360-day year of twelve 30-day months, over (ii) the aggregate unpaid principal amount of such Equipment Notes to be redeemed plus any accrued but unpaid interest thereon.The aggregate unpaid principal amount of such Equipment Notes and accrued but unpaid interest for the purposes of this clause shall be determined after deducting the installments of principal and interest, if any, due on such date for redemption.The premium may in no event be less than zero.The Company shall deliver an Officers’
